Title: To John Adams from Henry Knox, 28 September 1791
From: Knox, Henry
To: Adams, John



Dear Sir
Philadelphia Septr 28. 1791

I have had the pleasure to receive your favor of the 13th instant and I have the honor to enclose you a letter from the spanish Residents.
Your Steward himself has recovered and also his children, but his Wife is dangerously ill
Your house is not what it ought to be, either for your dignity or the rent. But it is the best to be obtained. With respectful Compliments / I am my dear Sir / With perfect respect & / Attachment Your humble / Servant.

H Knox